MR. JUSTICE SHEA,
concurring:
I would affirm the judgment, simply because I do not believe that this court can say as a matter of law that the testimony of the architect seeking to recover his fee, was so inherently improbable it should have been rejected by the trial court. The evidence was for him to judge, and apparently, he did so. This is not to say however, that I do not have some real problems with this case and the law which apparently permits a trial judge to avoid the crucial issue such as appeared in this case — namely, whether the architect was worthy of belief. If nothing else, this case is a prime example of the tremendous power of a trial judge.
As I view the record, and had I been the trial judge, I do not believe I would have given much weight to the testimony of the architect. Perhaps I would have even concluded that he was totally unworthy of belief. But, at least by the implications of its decision, the trial court has concluded that he was worthy of belief. Unfortunately, the trial court did not address in its findings or in an opinion, its assessment of the architect’s testimony. This case perhaps illustrates the inherent weakness of findings of fact as a vehicle of decision, insofar as they shed any light on how or why the trial court reached its decision. Normally, the findings reflect the thinking of counsel for the prevailing party, rather than the thinking of the trial judge.
The findings are too often a method of evading what I believe to be a fundamental function of a trial judge when conducting bench trials — that of assessing and weighing testimony and evidence, and then setting forth for the record what that assessment is. Here, the crucial issue of just how the trial court considered, or even whether it considered the obvious conflicting and impeached testimony of the architect, is not made known to the parties or to this Court. Thus, as a reviewing court, we must remain content with the general findings and conclusions which never went to the heart of the issue as to whether the architect was a credible witness. The entry of porous and vacuous findings of fact, does not, furthermore, provide any solace to a nonvictorious litigant who must *455undertake an appeal never knowing just how the trial court regarded the testimony of a crucial witness, such as the architect in this case.
Therein lies much of the fault of the almost exclusive reliance by the trial courts on the entry of findings and conclusions as permitted by Rule 52(a), Mont.R.Civ.P. The trial courts should be reminded that Rule 52(a) also permits findings and conclusions to be set forth in the form of a memorandum opinion, something which undoubtedly would, in the long run, be much more satisfactory to the litigants and to a reviewing court. I would venture to say that the public would also be much more satisfied with the judgments of the trial courts if they explained the reasons for their decisions.